TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00504-CR




                                Baso Earl Harper, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 50,373, HONORABLE JOE CARROLL, JUDGE PRESIDING




               Appellant Baso Earl Harper, Jr., was placed on deferred adjudication community

supervision after pleading guilty to assault on a family member. See Tex. Pen. Code Ann. § 22.01

(West Supp. 2002). The district court later revoked supervision, adjudicated guilt, and imposed

sentence of imprisonment for six years.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.

State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969).
               Appellant filed a pro se brief. In it, he addresses the allegations that he violated the

conditions of supervision by failing to pay various fees and costs and by failing to participate in

community service projects. The record reflects, however, that the court did not find these

allegations to be true. The court revoked solely on the basis of appellant’s commission of subsequent

criminal offenses. In his pro se brief, appellant concedes the subsequent offenses.

               We have reviewed the record, counsel’s brief, and the pro se brief. We agree that the

appeal is frivolous and without merit. Counsel’s motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                              __________________________________________

                                              Lee Yeakel, Justice

Before Justices Kidd, Yeakel and Patterson

Affirmed

Filed: January 10, 2002

Do Not Publish




                                                  2